Exhibit 10.20

HANCOCK HOLDING COMPANY

TERM LIFE INSURANCE PLAN

AND

SUMMARY PLAN DESCRIPTION



--------------------------------------------------------------------------------

HANCOCK HOLDING COMPANY

TERM LIFE INSURANCE PLAN

AND SUMMARY PLAN DESCRIPTION

THIS TERM LIFE INSURANCE PLAN (the “Plan”), is hereby adopted by Hancock Holding
Company (the “Company”) effective July 1, 2014, as an amendment and restatement
of the Plan which was originally adopted by the Board of Directors of Whitney
Bank (formerly Hancock Bank) on January 8, 2004, and is subject to the terms and
conditions set forth below. This document, including the Exhibits hereto, serves
as both the Plan document and its Summary Plan Description.

 

  1. Purpose:

The Plan is intended to be an employee welfare benefit plan within the meaning
of Section 3(1) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”). Among other things, its purpose is to ensure the adequacy of
life insurance protection for the participants while employed by the Company or
its Affiliates (as defined below).

 

  2. Eligibility and Participation:

2.1 Eligible Associates. Only those associates of the Company and/or its
Affiliates who are designated by the Committee (as defined below) for
participation in the Bank Owned Life Insurance (“BOLI”) program and who complete
the on-line enrollment for the BOLI program, including the consent to be
insured, are eligible to participant in this Plan. In lieu of individual
designation, and with respect to associates other than executive officers of the
Company or an Affiliate, the Committee may ratify or approve the recommendations
of the appropriate officers of the Company or an Affiliate, for participation in
the BOLI program and this Plan. Further, to be eligible for participation, an
associate designated or approved by the Committee must also meet the
insurability provisions of Section 3.4 hereof. Each eligible associate must also
indicate his or her consent to participate in the Plan by executing an
Acknowledgement and Agreement in the form required by the Committee, a copy of
which is attached hereto as Exhibit A, and returning it to the Committee.

2.2 Commencement of Participation. Your participation begins on the later of
(a) the issuance of the policy or policies with respect to which you are named
as the insured, as may be designated, from time to time, on Exhibit B hereto
(the “Policy”), or (b) the date on which your signed Acknowledgement and
Agreement is received and accepted by the Committee.

2.3 Cessation of Participation. Your participation in the Plan will cease on the
earlier of (a) the date on which you cease to be an employee of the Company and
its Affiliates, for any reason, including your retirement, or (b) the date on
which the Company terminates this Plan. Upon the cessation of your participation
hereunder, all of your interest in the Policy shall terminate, without the
requirement of further notice or the payment of compensation.

2.4 No Continued Employment. Participation in the Plan does not constitute a
right to continue in the employ of the Company or any Affiliate for any period
or a right to be paid at your current or any other rate of compensation.

 

  3. Benefits:

3.1 Policy. The Company or the Affiliate by whom you are employed shall procure
and maintain the Policy, in such form and for such face amount as may be
determined in the discretion of the Company or such Affiliate. At all times, the
Company or such Affiliate, or its designee, shall be the sole owner of the
Policy and, except as expressly provided herein, shall be entitled to exercise
all rights of ownership with respect to the Policy, without notice or your
consent.



--------------------------------------------------------------------------------

3.2 Death Benefit; Beneficiary. During the term of your participation hereunder,
you shall be entitled to name a beneficiary or beneficiaries as to the portion
or amount of the death benefit payable under the Policy designated on Exhibit B
hereto (the “Death Benefit”), and to modify such designation from time to time.
Any such beneficiary designation, or modification thereof, shall be made, in
writing, on the form acceptable to the Committee, a copy of which is attached
hereto as Exhibit D, and shall be effective only upon its receipt and
acknowledgement by the Committee. In the event your beneficiary designation has
not been acknowledged by the Committee as of the date of your death or your
designation cannot be administered for any reason (for example, if all your
designated beneficiaries predecease you) any Death Benefit shall be paid:

 

  a. First, to your spouse, if he or she survives you;

 

  b. Second, if your spouse does not survive you, to your surviving children, in
equal shares; or

 

  c. Third, if neither your spouse or any of your children survive you, to your
estate.

3.3 Source of Funding. Death Benefits hereunder shall be funded solely through
the proceeds of the Policy. Nothing contained herein shall be deemed to
guarantee the availability or payment of any such benefit. Except as may be
expressly provided herein, determination of any payment from the Policy shall be
determined solely in accordance with the terms and conditions thereof, as the
same may be amended or modified from time to time, and as may be expressly set
forth herein.

3.4 Insurability. As a condition of participation hereunder, you agree to
furnish any information requested by the Company and/or its Affiliates or the
Insurer, as the case may be, to facilitate the issuance of the Policy and to
take such other actions as may be requested by the Company and/or its Affiliates
or an Insurer. If you refuse to cooperate, you are uninsurable or are insurable
at rates or pursuant to an underwriting classification not acceptable to the
Company, then the Company, in its sole discretion, may determine that you are
ineligible to participate hereunder.

 

4. General Provisions:

4.1 Taxes. The Company, or its Affiliate by whom you are employed, shall pay all
premiums on the Policy. The value of the life insurance protection under the
Policy shall be taxable to you annually for income tax purposes and shall be
subject to federal, state and local withholding taxes. As a condition of your
participation hereunder, the Company or its Affiliates shall withhold from
amounts otherwise due to you such federal, state and local income and employment
taxes as may be required by law to be withheld. By execution of the
Acknowledgment and Agreement, you consent to and direct the Company, or its
Affiliate, to make such withholding, in its discretion, from any amount or wage
otherwise due you from the Company or such Affiliate.

4.2 Amendment and Termination. The Board of Directors of the Company, or the
Committee as its designee, may amend the terms of the Plan from time to time,
and the Board of Directors of the Company possesses the authority to terminate
the Plan, at any time, in its discretion. You shall be provided with not less
than 30 days prior written notice of a termination of the Plan or of any
amendment that adversely affects your benefits or participation hereunder.

4.3 Governing Law. This Plan and any agreement, form or ancillary document
related thereto shall be governed by the internal laws of the State of
Mississippi, without regard to the conflicts of law provisions thereof, to the
extent not governed by federal law.



--------------------------------------------------------------------------------

4.4 Entire Agreement. This Plan, including the Exhibits hereto and any
agreement, form or ancillary document related hereto, sets forth the entire
agreement of the parties hereto with respect to the subject matter contained
herein and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
person related hereto.

4.5 Administration. The Company has appointed the Compensation Committee of its
Board of Directors as the Plan Administrator. The Committee, subject to
oversight of the Compensation Committee as the Plan Administrator, has been
delegated the authority to administer the Plan on behalf of the Company. The
Committee shall have the discretionary power and authority to (a) direct the
procurement and issuance of the Policy hereunder, (b) construe and interpret the
provisions of the Plan and any form or agreement related thereto, (c) establish
and adopt rules, regulations, and procedures relating to the Plan and to
interpret, apply and construe such rules, regulations and procedures,
(d) resolve disputes hereunder, and (e) make any other determination which it
believes necessary or advisable for the proper administration of the Plan.
Decisions, interpretations and actions of the Committee concerning matters
related to the Plan shall be final and conclusive on the Company and its
Affiliates and you and any beneficiary that you designate.

The Committee may delegate such ministerial or administrative duties, as it
deems necessary or appropriate, from time to time. The Plan Administrator and/or
the Committee has delegated certain duties and responsibilities for the
day-to-day administration of the Plan and the claims procedure to the Company’s
Human Resources Department or appropriate officers of the Company or its
Affiliates, which include, among other duties, the preparation and issuance of
documents evidencing participation hereunder; the execution of such documents as
may be necessary to obtain, issue or maintain the Policy hereunder; and the
procurement of additional policies of insurance to the extent necessary or
appropriate.

4.6 Claims for Benefits. If a Death Benefit may be due under this Plan, your
beneficiary must provide written notice to the Committee. The Committee will
resolve the claim, subject to any limitation, terms and conditions imposed by
the Policy, and provide you with written notice of your denial or pay the
benefit. Your claim will be denied or the benefit paid within 90 days, unless
special circumstances require an extension. In any event, a determination will
be made within 180 days.

If the Committee denies your claim, in whole or in part, you will receive
written notice. You can appeal the denial, by providing written notice to the
Committee. Your notice must be provided not later than 60 days after you receive
the Committee’s denial. To prepare your appeal, you can request copies of any
documents that are relevant to your claim or appeal. Your appeal can include any
documents, comments, or other evidence that supports your claim. The Committee
will consider your appeal and provide you with a written determination not later
than 60 days after receipt of your written documents. If special circumstances
require, the Committee can delay its decision, but you must receive a final
determination within 120 days.

Any decision by the by the Committee will be made in writing. If your claim or
appeal is denied, the Committee’s notice will include:

 

  a. The specific reasons for the denial of your claim;

 

  b. Specific reference to the Plan provision upon which the denial is based;

 

  c. If you are entitled to appeal the Committee’s decision, a description of
any additional information necessary to present your claim and an explanation of
why the information is necessary; and If you are entitled to appeal, an
explanation of the Plan’s review procedures.



--------------------------------------------------------------------------------

Certain claims must be resolved by the Insurer. The claims relate to the payment
of your Death Benefit from the Policy. The Committee will assist you or your
beneficiary if you believe that the payment of your Death Benefit has been
improperly denied.

4.7 Nonalienation. No interest, expectancy, benefit, payment, claim, interest or
right under the Plan shall be (a) subject in any manner to any claims of any of
your creditors, (b) subject to your debts, contracts, liabilities or torts, or
(c) subject to alienation by anticipation, sale, transfer, assignment,
bankruptcy, pledge, attachment, charge or encumbrance of any kind. If you, your
beneficiary or any other person shall attempt to take any action contrary to
this section, such action shall be null and void and of no effect, and the
committee and the Company shall disregard such action and shall not in any
manner be bound thereby and shall suffer no liability on account of its
disregard thereof.

Further, no right or benefit available under this Plan or the Policy shall be
subject to assignment, transfer or division on account of a division of
community or marital property, whether on account of separation, the dissolution
of marriage or otherwise. Any such division, assignment or transfer shall be
void and of no effect.

4.8 Effect on Other Benefits. Nothing contained herein shall limit or otherwise
restrict any life insurance protection otherwise offered to you by the Company
or its Affiliates.

4.9 Additional Information. Exhibit C hereto, which shall be deemed a part of
this Plan by this reference, includes additional information related to your
participation hereunder.

4.10 Notices. Any notices required or permitted to be given to the Committee or
the Company under this Plan shall be deemed received when delivered personally
or mailed, by United States mail, postage prepaid by registered or certified
mail, to the following address: Hancock Holding Company, Attn: Human Resource
Department, One Hancock Plaza, P. O. Box 4019, Gulfport, Mississippi 39502. Any
notice required or permitted to be given to you under this Plan shall be deemed
received when delivered personally or mailed, by United States mail, postage
prepaid, to your address as last shown in the personnel records of the Company
and/or the Affiliate by whom you are employed.

4.11 Merger or Consolidation. In the event of a merger or a consolidation by
Hancock Holding Company with another corporation or the acquisition of
substantially all of the assets or outstanding stock of the Company by another
entity, then and in such event the obligations and responsibilities of the
Company under this Plan shall be assumed by any such successor or acquiring
corporation, and all of your rights, privileges and benefits hereunder shall
continue.

 

5. Definitions:

5.1 Affiliate. The term “Affiliate” means another corporation or entity that is
a member of a controlled group or under common control with the Company within
the meaning of section 414(b) or 414(c) of the Internal Revenue Code of 1986, as
amended.

5.2 Insurer. The term “Insurer” means one or more insurance companies, as may be
designated from time to time on Exhibit B hereto.

5.3 Committee. The term “Committee” shall mean the Benefits Committee of the
Board of Directors of Hancock Holding Company.



--------------------------------------------------------------------------------

This Amended and Restated Hancock Holding Company Term Life Insurance Plan
consisting of this and the preceding five pages, plus the attached Exhibits, was
executed this the      day of             , 2014, but effective as of the date
first above noted.

 

HANCOCK HOLDING COMPANY By:

 

Chairman, Benefits Committee



--------------------------------------------------------------------------------

HANCOCK HOLDING COMPANY

TERM LIFE INSURANCE PLAN

EXHIBIT A

ACKNOWLEDGMENT AND AGREEMENT

 

Name:

 

Employee Number:

 

By execution below, I acknowledge that I have received and reviewed a copy of
the Hancock Holding Company Term Life Insurance Plan. I understand that my
participation will commence only after the Policy is issued and that I must
cooperate with the Company and/or its Affiliates and the Insurer to facilitate
the issuance of the Policy. I understand that my participation in the Plan will
be subject to income and employment taxes, and I authorize the Company (or its
Affiliates) to withhold such amounts from any wages or compensation that may be
due me. I understand and acknowledge that I must complete the on-line enrollment
for the Company’s BOLI program, including the consent to be insured, and sign
and return this Acknowledgment and Agreement to the Company as a condition of
the issuance of the Policy and participation in the Plan. I further acknowledge
that I have received a Beneficiary Designation form.

 

¨ I agree to participate. I understand that if I do not sign and return this
Acknowledgement and Agreement to the Committee, I will not become a Participant
in the Term Life Insurance Plan even if I have completed the on-line enrollment
and consent to be insured for the BOLI program.

 

¨ I elect not to participate.

 

 

 

Date Participant’s Signature

To participate in the Plan, sign and return to the Benefits Committee this
Acknowledgement and

Agreement and a Beneficiary Designation.

Enclosures:

Beneficiary Designation

* * * * * * * *

Received by the Benefits Committee this the      day of             , 20    .

 

HANCOCK HOLDING COMPANY Benefits Committee By:

 



--------------------------------------------------------------------------------

HANCOCK HOLDING COMPANY

TERM LIFE INSURANCE PLAN

EXHIBIT B

THE POLICY

This Exhibit B is intended to form a part of that certain Hancock Holding
Company Term Life Insurance Plan by this reference.

 

1. Insured (Participant):

 

2. Insurer:

 

3. Policy Date:

 

4. Policy Number:

 

 

6. Death Benefit: $25,000

The terms of this Exhibit B may be modified by the Committee, from time to time,
without your consent, but subject to any notice required under section 4.2 of
the Plan.



--------------------------------------------------------------------------------

HANCOCK HOLDING COMPANY

TERM LIFE INSURANCE PLAN

EXHIBIT C

GENERAL INFORMATION ABOUT THE PLAN

The Plan is a “welfare benefit plan” because it provides death benefits to
certain associates of Hancock Holding Company (the “Company”) and its
Affiliates. The Plan is established and evidenced by this plan document,
including all Exhibits thereto, your Beneficiary Designation, the Policy and
your Acknowledgment and Agreement.

1. The name of the Plan sponsor is Hancock Holding Company, One Hancock Plaza,
P. O. Box 4019, Gulfport, Mississippi 39502.

2. The name of the Plan is Hancock Holding Company Term Life Insurance Plan.

3. Employees of the Company and its Affiliates designated or approved by the
Committee for participation in the Bank Owned Life Insurance (BOLI) program are
eligible for participation in the Plan after completing on-line enrollment for
BOLI and consent to be insured.

4. The Company or its Affiliate pays the insurance premiums. You are required to
include the value of the insurance coverage in your income annually. Your IRS
Form W-2 will include this amount.

5. The Plan year is maintained on the basis of a calendar year.

6. The effective date of the Plan as amended and restated and reflected herein
is July 1, 2014; the original effective date of the Plan January 8, 2004.

7. The plan administrator’s name, address and telephone number are:

Compensation Committee of the Board of Directors

Hancock Holding Company

One Hancock Plaza

P. O. Box 4019

Gulfport, Mississippi 39502

Telephone: 228-868-4000

8. The plan number is 507; the sponsor’s Federal tax ID number is 64-0693170.

9. The Plan Administrator is the agent for service of legal process.

10. Benefits under the Plan are primarily death benefits (or insurance
protection) funded by the purchase of individual policies of term life
insurance. The amount of the benefits payable from the Plan and further
identification of the Policy are set forth on Exhibit B to the Plan.



--------------------------------------------------------------------------------

STATEMENT OF ERISA RIGHTS

As a participant in the Plan, you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974 (“ERISA”). ERISA
provides that all participants are entitled to:

Examine, without charge, at the plan administrator’s office and at other
specified locations, such as the worksites, all plan documents, including
insurance contracts, and copies of all documents filed by the Plan with the U.S.
Department of Labor, such as detailed annual reports and plan descriptions.

Obtain copies of all plan documents and other plan information, including
insurance contracts, upon written request to the plan administrator. The plan
administrator may make a reasonable charge for the copies.

In addition to creating rights for plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan, called “fiduciaries,” have a duty to do so prudently and in
the interests of you and other participants and beneficiaries. No one, including
your Employer or any other person, may terminate you or otherwise discriminate
against you in any way to prevent you from obtaining benefits or exercising your
rights under ERISA.

If you make a claim for benefits and it is denied in whole or in part, you must
receive a written explanation of the reason for the denial. You have the right
to a review and reconsideration of your claim. You also have the right to
receive copies of documents related to the denial of benefits without charge.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan and do not receive them within
30 days, you may file suit in a federal court. In such a case, the court may
require the plan administrator to provide the materials and pay you up to $110 a
day until you receive the material, unless the materials were not sent because
of reasons beyond the control of the plan administrator. If you have a claim for
benefits which is denied or ignored, in whole or in part, you may file suit in a
state or federal court. If it should happen that fiduciaries misuse the Plan’s
funds, or if you are discriminated against for asserting your rights, you may
seek assistance from the U.S. Department of Labor, or may file suit in a federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees (for
example, if it finds your claim is frivolous).

If you have any questions about the Plan, you should contact the plan
administrator. If you have any questions about this statement or about your
rights under ERISA, you should contact the Regional Office of the of the U.S.
Labor-Management Services Administration, Department of Labor at 525 Griffin
Street, Room 707, Dallas Texas 75202-5025.



--------------------------------------------------------------------------------

HANCOCK HOLDING COMPANY

TERM LIFE INSURANCE PLAN

EXHIBIT D

BENEFICIARY DESIGNATION

 

Name:   

 

Social Security Number:   

 

 

¨            This is a new designation.

 

¨            This is a change.

To the Committee:

I am a participant in the Hancock Holding Company Term Life Insurance Plan (the
“Plan”). I agree to be bound by the terms and conditions of the Plan, all of
which are incorporated in this Beneficiary Designation by this reference, and I
make the following designations with respect to my Death Benefit:

1. Primary Beneficiary: I hereby name the following person, persons, entity or
entities, or the survivors among them, to receive benefits, if any, payable
under the agreement after my death:

 

Name and Relationship

  

Address

  

Social

Security

Number

  

% of

Benefit

a.

        

b.

        

c.

        

2. Contingent Beneficiary(ies): If none of my primary beneficiaries survives me,
I designate the following contingent beneficiary(ies) to receive any death
benefits payable from the plan:

 

Name and Relationship

  

Address

  

Social

Security

Number

  

% of

Benefit

a.

        

b.

        

c.

        



--------------------------------------------------------------------------------

3. Construction. If you have designated more than one primary or contingent
beneficiary and fail to designate benefit percentages or your designation does
not total 100%, benefits will be divided equally between your surviving primary
or contingent beneficiaries. If you have designated more than one primary or
contingent beneficiary and any such beneficiary predeceases you, the benefits
payable to the deceased beneficiary will be divided equally among the remaining
primary or contingent beneficiaries.

4. Modification. This election can be modified, at any time, by completing a new
designation and returning it to the Committee. Any designation will be effective
upon its receipt and acknowledgment by the Committee (or its designee).

This Beneficiary Designation was executed this      day of             , 20    .

 

 

Participant Signature

* * * * * * * *

Received and Acknowledged this the     day of             , 20    .

 

HANCOCK HOLDING COMPANY BENEFITS COMMITTEE By:

 